Filed 4/30/21 P. v. Reese CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

 THE PEOPLE,                                                         B301473

          Plaintiff and Respondent,                                  (Los Angeles County
                                                                     Super. Ct. No. BA230274)
          v.

 CLARENCE ERVIN REESE,

          Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, George G. Lomeli, Judge. Affirmed.
      Nancy J. King, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Kristen J. Inberg and Yun K. Lee, Deputy
Attorneys General, for Plaintiff and Respondent.
                   ________________________
       In 2004, a jury convicted defendant and appellant Clarence
Ervin Reese of first degree felony murder, attempted carjacking,
and burglary, and found true the special circumstance allegations
that the murder was committed while Reese was engaged in the
commission of attempted carjacking and burglary. This Division
affirmed Reese’s judgment in 2007. In 2019, after passage of
Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill 1437),
Reese petitioned for vacation of his murder conviction and
resentencing pursuant to Penal Code section 1170.95.1 The trial
court denied the petition, concluding that, in light of this
Division’s 2007 opinion, Reese was a major participant in the
carjacking and burglary who acted with reckless indifference to
human life, and therefore was ineligible for relief. As an
independent ground, the court ruled that Senate Bill 1437—
which enacted section 1170.95—was unconstitutional. Because
the existence of the jury’s special circumstance finding precludes
relief as a matter of law, we affirm the court’s order.
       FACTUAL AND PROCEDURAL BACKGROUND
       1. Reese’s felony-murder conviction2
       In January 2002, Vuthipong Sanguansukdikosol lived in a
Los Angeles apartment building with a gated garage. On the
afternoon of January 30, 2002, Sanguansukdikosol opened the


1
     All further undesignated statutory references are to the
Penal Code.
2
       We derive the factual and procedural background in part
from this Division’s prior opinion in this matter, of which we have
taken judicial notice at the People’s request. (Evid. Code, §§ 451,
452, 459.) In light of our disposition of this matter, we only give a
brief summary of the evidence regarding the murder.




                                 2
gate and drove into the garage to drop off his two young sons.
Sixteen-year-old Reese and his accomplice, Juan Saucedo, also
entered the garage. Once the victim’s sons left the garage in an
elevator, Saucedo and Reese went to opposite sides of
Sanguansukdikosol’s car and attempted to carjack him. One of
them shot and killed Sanguansukdikosol during the unsuccessful
attempt to take the car. The youths then fled. Saucedo
convinced a passing motorist to give him and Reese a ride for a
short distance away from the scene. While in the car, Reese held
an object, wrapped in a sweater, in his hand.
      According to Reese’s subsequent statements to a police
detective, he and Saucedo, both members of the Culver City gang,
had planned to steal a vehicle. Reese had a screwdriver for that
purpose. Once in the apartment building’s garage, they
considered stealing a van, but it had an alarm. Reese wanted to
leave, but Saucedo told him they would take Sanguansukdikosol’s
vehicle. Saucedo displayed a gun and demanded that
Sanguansukdikosol give him the car. When Sanguansukdikosol
began honking the horn and yelling for police, Saucedo fatally
shot him. Reese gave conflicting accounts to the detective
regarding when he first learned Saucedo had a gun.
      The People prosecuted Reese for murder on a felony-
murder theory. The jury found him guilty of first degree murder
(§ 187, subd. (a)), attempted carjacking (§§ 664, 215, subd. (a)),
and first degree burglary (§ 459). It found true special
circumstance allegations that the murder was committed while
Reese was engaged in the commission of attempted carjacking
and burglary. (§ 190.2, subd. (a)(17)(L), (G).)3

3
     The jury also found true allegations that a principal
personally and intentionally used and discharged a firearm




                                3
       The trial court exercised its discretion pursuant to section
190.5, subdivision (b), to sentence Reese on count 1 to 25 years to
life in prison rather than life without parole (LWOP). It reasoned
that, although there was “significant and substantial evidence” to
support the verdicts, mitigating factors existed. Reese had
turned 16 only 16 days before the offenses; he was not the actual
shooter; he was not “the architect of this plan and plot”; and his
criminal history was nonviolent.4
       In 2007, a different Division of this court affirmed Reese’s
judgment. (People v. Reese (March 2, 2007, B186147) [nonpub.
opn.].) Among other things, the court concluded that sufficient
evidence supported the first-degree murder verdict and special
circumstance findings. The California Supreme Court denied
review.




during the offenses, proximately causing the victim’s death.
(§ 12022.53, subds. (b), (c), (d), (e)(1).) However, section 12022.53
enhancements apply to a principal only if a gang enhancement is
found true. (§ 12022.53, subd. (e)(1)(A).) Because the People
dismissed gang enhancement allegations before the jury rendered
its verdicts, the court vacated the jury’s findings on the section
12022.53 allegations.

4
      The sentences on the other counts were stayed pursuant to
section 654.




                                 4
       2. Section 1170.95 petition
       In March 2019, after passage of Senate Bill 1437, Reese
filed a handwritten petition for vacation of his murder conviction
and resentencing. In the petition and supporting documents,
Reese asserted that he had been convicted under a felony-murder
theory, was not the actual killer, did not have the intent to kill,
was not a major participant in the crimes who acted with reckless
indifference to human life, and could not now be convicted of
murder because of amendments effectuated by Senate Bill 1437.
He also pointed out that he was only 16 years old at the time of
the crimes.
       The trial court appointed counsel for Reese. Counsel
thereafter filed two briefs in support of the petition. In the first,
counsel argued Senate Bill 1437 was constitutional. In the
second, counsel argued that Reese was eligible for section 1170.95
relief given that he was tried on a felony-murder theory, was not
the actual shooter, did not have the intent to kill, and was not a
major participant in the underlying offenses who acted with
reckless indifference to human life, as those terms were
construed in People v. Banks (2015) 61 Cal.4th 788 (Banks) and
People v. Clark (2016) 63 Cal.4th 522 (Clark).
       On September 23, 2019, the People filed an opposition to
the petition. Therein, they argued that section 1170.95 was “both
facially inapplicable to this case and unconstitutional.” As to the
former point, the People argued that because the jury found
Reese was a major participant in the underlying offenses who
acted with reckless indifference to human life, and the evidence
was sufficient on this point, the murder conviction remained
valid even after passage of Senate Bill 1437. In support, the




                                 5
People filed excerpts from the trial transcripts and the jury
instructions.
       On the same date the People filed their opposition,5 the
trial court heard argument and denied the petition. The court
explained that it had reviewed the record and this Division’s 2007
opinion in the matter. Based on the “overall evidence” and the
analysis in this Division’s 2007 opinion, the court found there
was substantial evidence Reese was a major participant who
acted with reckless indifference, and was therefore ineligible for
resentencing under section 1170.95. During argument, the court
opined that the case was “very close.” Although the Reporter’s
Transcript is somewhat garbled, it appears the court weighed
evidence that Reese was armed with a screwdriver and saw the
gun beforehand, but did not know Saucedo would use the gun.
Nonetheless, the court explained it “went with the language of
the Court of Appeal decision.” Defense counsel argued that the
circumstances underlying the trial court’s decision to sentence
Reese to 25 years to life, rather than LWOP, indicated that Reese
was not a major participant who acted with reckless indifference
under current law. The court responded that it was aware of the
trial court’s ruling, but “I did work off the Court of Appeal
decision and their language in there.” As a second and
independent ground for its ruling, the court found that Senate
Bill 1437 was unconstitutional.
       Reese timely appealed.


5
      Although the court ruled before the defense had an
opportunity to reply to the People’s opposition, it does not appear
from the record that defense counsel requested such an
opportunity.




                                 6
                           DISCUSSION
       1. Senate Bill 1437
       Senate Bill 1437, which took effect on January 1, 2019,
limited accomplice liability under the felony-murder rule and
eliminated the natural and probable consequences doctrine as it
relates to murder, to ensure that a person’s sentence is
commensurate with his or her individual criminal culpability.
(People v. Gentile (2020) 10 Cal.5th 830, 842–843; People v.
Verdugo (2020) 44 Cal.App.5th 320, 323 (Verdugo), review
granted March 18, 2020, S260493; People v. Munoz (2019) 39
Cal.App.5th 738, 749–750, 763, review granted Nov. 26, 2019,
S258234.) Prior to Senate Bill 1437’s enactment, under the
felony-murder rule “a defendant who intended to commit a
specified felony could be convicted of murder for a killing during
the felony, or attempted felony, without further examination of
his or her mental state.” (People v. Lamoureux (2019) 42
Cal.App.5th 241, 247–248; People v. Powell (2018) 5 Cal.5th 921,
942.) “ ‘ “The felony-murder rule impute[d] the requisite malice
for a murder conviction to those who commit[ted] a homicide
during the perpetration of a felony inherently dangerous to
human life.” ’ ” (Lamoureux, at p. 248.)
       Senate Bill 1437 amended the felony-murder rule by
adding section 189, subdivision (e), which provides that a
participant in the perpetration of qualifying felonies is liable for
felony murder only if the person: (1) was the actual killer; (2) was
not the actual killer but, with the intent to kill, acted as a direct
aider and abettor; or (3) the person was a major participant in
the underlying felony and acted with reckless indifference to
human life, as described in section 190.2, subdivision (d). (People
v. Gentile, supra, 10 Cal.5th at p. 842.)




                                  7
       Senate Bill 1437 also added section 1170.95, which created
a procedure whereby persons convicted of murder under a now-
invalid felony-murder or natural and probable consequences
theory may petition for vacation of their convictions and
resentencing. A defendant is eligible for relief under section
1170.95 if he meets three conditions: he (1) must have been
charged with murder by means of a charging document that
allowed the prosecution to proceed under a theory of felony
murder or murder under the natural and probable consequences
doctrine, (2) must have been convicted of first or second degree
murder, and (3) could no longer be convicted of first or second
degree murder due to changes to sections 188 and 189 effectuated
by Senate Bill 1437. (§ 1170.95, subd. (a).)
       Evaluation of a section 1170.95 petition requires a multi-
step process: an initial review to determine the petition’s facial
sufficiency; a prebriefing, “ ‘first prima facie review’ ” to
preliminarily determine whether the petitioner is statutorily
eligible for relief as a matter of law; and a second, postbriefing
prima facie review to determine whether the petitioner has made
a prima facie case that he or she is entitled to relief. (People v.
Tarkington (2020) 49 Cal.App.5th 892, 897 (Tarkington), review
granted Aug. 12, 2020, S263219; Verdugo, supra, 44 Cal.App.5th
at pp. 327–330, rev.gr.)
       When conducting the first prima facie review, the court
must determine, based upon its review of readily ascertainable
information in the record of conviction and the court file, whether
the petitioner is statutorily eligible for relief as a matter of law,
i.e., whether he or she was convicted of a qualifying crime,
pursuant to the natural and probable consequences doctrine or a
felony-murder theory. (Tarkington, supra, 49 Cal.App.5th at




                                 8
pp. at pp. 897–898, rev.gr.; Verdugo, supra, 44 Cal.App.5th at
pp. 329–330, rev.gr.) If it is clear from the record of conviction
that the petitioner cannot establish eligibility as a matter of law,
the trial court may summarily deny the petition without
appointing counsel. (Tarkington, at pp. 898, 900–902; People v.
Torres (2020) 46 Cal.App.5th 1168, 1173 (Torres), review granted
June 24, 2020, S262011; Verdugo, at p. 332; People v.
Lewis (2020) 43 Cal.App.5th 1128, 1139–1140, review granted
Mar. 18, 2020, S260598.)
       If, however, the petitioner’s ineligibility is not established
as a matter of law, the court must appoint counsel and permit
briefing to determine whether the petitioner has made a prima
facie showing he or she is entitled to relief. (Verdugo, supra, 44
Cal.App.5th at p. 330, rev.gr.; Tarkington, supra, 49 Cal.App.5th
at p. 898, rev.gr.) If the petitioner makes such a showing, the
court must issue an order to show cause and conduct a hearing to
determine whether to vacate the murder conviction and
resentence the petitioner on any remaining counts. (§ 1170.95,
subds. (c), (d); People v. Nguyen (2020) 53 Cal.App.5th 1154,
1166.) At that hearing, the prosecution has the burden to prove,
beyond a reasonable doubt, that the defendant is ineligible for
resentencing. (§ 1170.95, subd. (d)(3); People v. Rodriguez (2020)
58 Cal.App.5th 227, 243–244, review granted March 10, 2021,
S266652; People v. Lopez (2020) 56 Cal.App.5th 936, 951, review
granted Feb. 10, 2021, S265974.)




                                  9
       2. Senate Bill 1437 is constitutional
       The parties agree, as do we, that to the extent the court
denied the petition on the ground Senate Bill 1437 is
unconstitutional, it erred. Appellate courts have uniformly
rejected challenges to Senate Bill 1437’s constitutionality. (See,
e.g., People v. Superior Court (Gooden) (2019) 42 Cal.App.5th 270,
275, 286; People v. Lamoureux, supra, 42 Cal.App.5th at pp. 246,
251–264.) As there is no dispute on this point, we do not further
address the issue.
       3. The petition was properly denied because Reese is
ineligible for relief as a matter of law
       Reese contends that the court erred by basing its denial on
this Division’s 2007 opinion, which, in his view, did not establish
his ineligibility as a matter of law. Instead, he argues, a court
cannot weigh the evidence to determine whether a petitioner was
a major participant who acted with reckless indifference without
issuing an OSC and holding an evidentiary hearing pursuant to
section 1170.95, subdivision (d)(3). In his view, the jury’s true
findings on the special circumstance allegations do not preclude
relief because they predated Banks and Clark and, applying the
factors set forth in those authorities, the evidence failed to prove
he was a major participant who acted with reckless indifference.
       The People, on the other hand, argue that the special
circumstance findings preclude relief as a matter of law, despite
the fact they predated Banks and Clark. Further, they argue,
even if a pre-Banks/Clark special circumstance is not preclusive
as a matter of law, the trial court properly conducted the “purely
legal analysis” of whether the evidence showed Reese was a
major participant who acted with reckless indifference. We agree
with the People’s former argument.




                                10
       To the extent the trial court conducted its own evaluation
of the evidence to determine that Reese was a major participant
who acted with reckless indifference, such analysis was
premature. A court may not evaluate the facts of the crime and
weigh the evidence until it conducts a hearing pursuant to
section 1170.95, subdivision (d)(3). (See People v. Harris (2021)
60 Cal.App.5th 939, 958, review granted April 28, 2021, S267802
[when determining whether petitioner has made prima facie
showing of entitlement to relief, court may not engage in
factfinding; the authority to make such determinations without
conducting an evidentiary hearing is limited to readily
ascertainable facts from the record]; People v. Drayton (2020) 47
Cal.App.5th 965, 982 [court should not have engaged in
factfinding without first issuing an OSC and allowing the parties
to present evidence at a hearing]; People v. Duchine (2021) 60
Cal.App.5th 798, 815 [at prima facie stage, court “may not
evaluate the evidence, make credibility findings adverse to the
petitioner, engage in factfinding or exercise discretion.”].)
       Nonetheless, the court’s misstep is harmless, because the
special circumstance findings preclude section 1170.95 relief as a
matter of law. We “ ‘review the ruling, not the court’s reasoning,
and if the ruling was correct on any ground, we affirm.’ ” (People
v. Chism (2014) 58 Cal.4th 1266, 1295, fn. 12.)
       To be eligible for resentencing, Reese was required to show
that he “could not be convicted of first or second degree murder
because of changes to Section 188 or 189” made by Senate Bill
1437. (§ 1170.95, subd. (a)(3).) Under section 189, as amended, a
defendant can be convicted of felony murder if he was the actual
killer; acted as a direct aider and abettor with the intent to kill;
or was a major participant in the underlying felony and acted




                                 11
with reckless indifference to human life. (§ 189, subd. (e); People
v. Murillo (2020) 54 Cal.App.5th 160, 167, review granted
Nov. 18, 2020, S264978.)
        Reese’s jury found true two special circumstances: that the
murder was committed while he was engaged in the crimes of
attempted carjacking and burglary. (§ 190.2, subd. (a)(17)(L),
(G).) It was instructed that if Reese was not the actual killer (or
if it could not determine whether he was), it could not find the
special circumstances true unless it was satisfied beyond a
reasonable doubt that he, with the intent to kill, directly aided
and abetted the murder; or, with reckless indifference to human
life and as a major participant, aided and abetted the underlying
offenses of carjacking or burglary.
        Thus, the jury’s findings on the special circumstance
allegations make Reese ineligible for resentencing as a matter of
law. “The requirements for the felony-murder special
circumstance did not change as a part of Senate Bill No. 1437,
and are identical to the new requirements for felony murder
following the enactment of Senate Bill No. 1437. In both
instances, the defendant must have either actually killed the
victim [citations]; acted with the intent to kill in aiding, abetting,
counseling, commanding, inducing, soliciting, requesting, or
assisting in the killing [citations]; or been a major participant in
the underlying felony and acted with reckless indifference to
human life [citations]. By finding a special circumstance
allegation true, the jury makes precisely the same finding it must
make in order to convict a defendant of felony murder under the
new law. Because a defendant with a felony-murder special
circumstance could still be convicted of murder, he is ineligible as
a matter of law to have his murder conviction vacated.” (People




                                 12
v. Galvan (2020) 52 Cal.App.5th 1134, 1140–1141 (Galvan),
review granted Oct. 14, 2020, S264284; see People v. Jones (2020)
56 Cal.App.5th 474, 482, review granted Jan. 27, 2021, S265854
(Jones); People v. Gomez (2020) 52 Cal.App.5th 1, 15 (Gomez),
review granted Oct. 14, 2020, S264033; People v. Murillo, supra,
54 Cal.App.5th at p. 167, rev.gr.; People v. Allison (2020) 55
Cal.App.5th 449, 457 (Allison); People v. Nunez (2020) 57
Cal.App.5th 78, 91, review granted Jan. 13, 2021, S265918
(Nunez).)
       As noted, Reese argues that the jury’s special circumstance
findings are not preclusive in his case, because they predated our
Supreme Court’s decisions in Banks and Clark. “Banks and
Clark ‘clarified “what it means for an aiding and abetting
defendant to be a ‘major participant’ in a crime who acted with a
‘reckless indifference to human life.’ ” ’ [Citation.] Banks
identified certain factors to consider in determining whether a
defendant was a major participant; Clark identified factors to
guide the determination of whether the defendant acted with
reckless indifference to human life.” (Gomez, supra, 52
Cal.App.5th at p. 13, fn. 5, rev.gr.)
       The appellate courts are split on the question of whether a
pre-Banks and Clark special circumstance finding makes a
petitioner ineligible for section 1170.95 relief as a matter of law.6
(See Jones, supra, 56 Cal.App.5th at pp. 478–479, rev.gr.
[collecting cases].) Some courts have concluded that such a
special circumstance does not, by itself, render a petitioner
ineligible for relief. (Torres, supra, 46 Cal.App.5th at p. 1178,


6
      Our Supreme Court is currently considering the question.
(People v. Strong, S266606, review granted March 10, 2021.)




                                 13
rev.gr.; People v. Harris, supra, 60 Cal.App.5th at pp. 956–958,
rev.gr.) Torres reasoned that Banks and Clark “construed section
190.2, subdivision (d) in a significantly different, and narrower
manner than courts had previously construed the statute.”
(Torres, at p. 1179.) “Accordingly, in determining if [petitioner]
could be convicted today of first degree murder, we cannot simply
defer to the jury’s pre-Banks and Clark factual findings that
[petitioner] was a major participant who acted with reckless
indifference to human life as those terms were interpreted at the
time.” (Ibid.) “No court has affirmed the special circumstances
findings at issue post-Banks and Clark. There is therefore a
possibility that [the petitioner] was punished for conduct that is
not prohibited by section 190.2 as currently understood, in
violation of [the petitioner’s] constitutional right to due process.”
(Id. at p. 1180, fn. omitted; People v. Smith (2020) 49 Cal.App.5th
85, 93, review granted July 22, 2020, S262835; People v. York
(2020) 54 Cal.App.5th 250, 258, review granted Nov. 18, 2020,
S264954 [pre-Banks/Clark special circumstance finding “cannot
preclude eligibility for relief under . . . section 1170.95 as a matter
of law, because the factual issues that the jury was asked to
resolve” in such a case “are not the same factual issues our
Supreme Court has since identified as controlling.”]; People v.
Harris, at pp. 957–958 [pre-Banks/Clark special circumstance
finding, without more, does not preclude relief under section
1170.95]; People v. Secrease (April 19, 2021, A158342) __
Cal.App.5th __ [2021 Cal.App.Lexis 326, *37].)
       As noted, other courts hold that a pre-Banks and Clark
special circumstance finding bars section 1170.95 relief as a
matter of law. They reason that section 1170.95 was not meant
to be an avenue for a collateral attack on the sufficiency of the




                                  14
evidence to support a special circumstance finding (see, e.g.,
Allison, supra, 55 Cal.App.5th at pp. 453, 461), and a defendant
seeking to challenge the sufficiency of the evidence to prove a pre-
Banks and Clark major participant or reckless indifference
finding must do so via a petition for writ of habeas corpus.
(Gomez, supra, 52 Cal.App.5th at pp. 16–17, rev.gr.; People v.
Galvan, supra, 52 Cal.App.5th at p. 1137, rev.gr.; Jones, supra,
56 Cal.App.5th at p. 483, rev.gr.; Nunez, supra, 57 Cal.App.5th at
p. 96, rev.gr.)
       In support of this view, some cases point out that Banks
and Clark did not state a new rule of law, but merely clarified the
already-existing meaning of “major participant” and “reckless
indifference,” terms that do not have specialized definitions and
are interpreted as used in common parlance. (Jones, supra, 56
Cal.App.5th at pp. 482, 484, rev.gr.; Nunez, supra, 57
Cal.App.5th at p. 92, rev.gr.; Allison, supra, 55 Cal.App.5th at
pp. 458–459.) While optional language was added to the pattern
jury instructions after Banks and Clark, “no mandatory language
or material changes were made to the CALCRIM special
circumstance instructions,” and there is no requirement that
juries be instructed on the Banks/Clark clarifications. (Nunez, at
pp. 92–93; Jones, at p. 484; Allison, at pp. 458–459.) Thus, the
argument that a pre-Banks/Clark special circumstance finding
must be presumed invalid exaggerates the impact of Banks and
Clark. (See Allison, at p. 458; Jones, at p. 484.) There is “no
basis to conclude as a general matter that a pre-Banks and Clark
jury was instructed differently than a post-Banks and Clark jury,
or resolved different factual issues, answered different questions,
or applied different standards.” (Nunez, at p. 94).




                                15
       Additionally, this line of authority reasons that the
Torres/Smith/York approach is inconsistent with the plain
language of section 1170.95, because a defendant claiming
ineligibility based on Banks and Clark does not meet the
statutory requirement that he or she cannot be convicted because
of changes to sections 188 or 189 made by Senate Bill 1437.
(Jones, supra, 56 Cal.App.5th at p. 484, rev.gr.) “In order to be
eligible for resentencing, a defendant must show that he or she
‘could not be convicted of first or second degree murder because of
changes to Section[s] 188 or 189 made effective’ as part of Senate
Bill No. 1437. (§ 1170.95, subd. (a)(3).) [¶] . . . Although
[petitioner] is asserting that he could not now be convicted of
murder, the alleged inability to obtain such a conviction is not
‘because of changes’ made by Senate Bill No. 1437, but because of
the clarification of the requirements for the special circumstance
finding in Banks and Clark. Nothing about those requirements
changed as a result of Senate Bill No. 1437. Just as was the case
before that law went into effect, the special circumstance applies
to defendants who were major participants in an underlying
felony and acted with reckless indifference to human life.”
(Galvan, supra, 52 Cal.App.5th at p. 1142, rev.gr.; People v.
Murillo, supra, 54 Cal.App.5th at p. 168, rev.gr.; Allison, supra,
55 Cal.App.5th at p. 460; Nunez, supra, 57 Cal.App.5th at pp. 94–
95, rev.gr.)
       Further, in concluding that the proper vehicle to challenge
a pre-Banks and Clark special circumstance finding is a petition
for writ of habeas corpus, courts point to the different burdens
involved in a habeas petition and a section 1170.95 petition. A
defendant challenging a pre-Banks/Clark special circumstance
finding on direct appeal or by means of a writ of habeas corpus




                                16
must show that the record contains insufficient evidence to prove
he or she acted as a major participant or with reckless
indifference. (Jones, supra, 56 Cal.App.5th at p. 485, rev.gr.;
Galvan, supra, 52 Cal.App.5th at pp. 1142–1143, rev.gr.; Gomez,
supra, 52 Cal.App.5th at p. 17, rev.gr.) “By contrast, a petitioner
who demonstrates a prima facie case for relief under section
1170.95 has shifted the burden to the People to prove beyond a
reasonable doubt that they are ineligible for resentencing (that is,
they still could be convicted of murder despite the change to the
felony-murder rule in § 189). [Citation.] . . . . [T]he
Torres/Smith/York line of cases would read into section 1170.95 a
new procedure allowing petitioners to ignore a special
circumstance finding—no matter how well supported in the
record—as well as the recognized method of challenging it. Such
petitioners would be allowed to relitigate a prior jury finding at
an evidentiary hearing where the prosecution bears the burden of
proving the truth of the finding, beyond a reasonable doubt, a
second time.” (Jones, at p. 485.) Allowing petitioners to
challenge a special circumstance finding via a section 1170.95
petition would give them an advantage over similarly situated
defendants, based on the date of their convictions. (Galvan, at
pp. 1142–1143; see Nunez, supra, 57 Cal.App.5th at pp. 96–97,
rev.gr.)
       Such a procedure is inconsistent with the Legislature’s
intent. “The Legislature made plain that its purpose in enacting
section 1170.95 was to give defendants the benefit of the
amendments to sections 188 and 189 in the absence of a factual
basis for a murder conviction in light of the statutory revisions.
But there is no indication in the statute’s text or history of any
legislative intent to permit defendants to challenge their murder




                                17
convictions by attacking prior findings of fact.” (People v. Nunez,
supra, 57 Cal.App.5th at p. 95, rev.gr.) “Nothing in the language
of section 1170.95 suggests it was intended to provide redress for
allegedly erroneous prior factfinding. In particular, subdivision
(a)(3) of section 1170.95 says nothing about erroneous prior
findings or the possibility of proving contrary facts if given a
second chance. Rather, it requires that the petitioner could not
be convicted of murder because of the changes to sections 188 and
189, not because a prior fact finder got the facts wrong. The
purpose of section 1170.95 is to give defendants the benefit of
amended sections 188 and 189 with respect to issues not
previously determined, not to provide a do-over on factual
disputes that have already been resolved.” (Allison, supra,
55 Cal.App.5th at p. 461.)
       We conclude that the cases holding that a special
circumstance finding precludes relief as a matter of law are more
persuasive.7 Accordingly, we conclude that the trial court
correctly denied Reese’s section 1170.95 petition because he is
ineligible for relief as a matter of law.




7
      If Reese believes the evidence was insufficient, after Banks
and Clark, to support the special circumstance finding, he is not
without a remedy, as he may bring a petition for writ of habeas
corpus. (See In re Scoggins (2020) 9 Cal.5th 667, 673–674.) We
express no opinion on whether such a petition might be
successful.




                                18
                         DISPOSITION
      The order is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                           EDMON, P. J.


I concur:




                  ADAMS, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                19
LAVIN, J., Dissenting:

       The jury’s 2004 felony-murder special-circumstance
findings do not necessarily preclude relief under Penal Code
       1 section 1170.95 in light of the Supreme Court’s

subsequent clarification in People v. Banks (2015) 61 Cal.4th 788
(Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark) of the
requirements for finding a felony-murder special-circumstance
allegation true. (See People v. Harris (2021) 60 Cal.App.5th 939,
959.) Further, as explained in Harris, a section 1170.95 petition
challenges the murder conviction, not the special circumstance
finding. (Id. at p. 956; see also People v. York (2020) 54
Cal.App.5th 250, 260 (York), review granted Nov. 18, 2020,
S264954 [“section 1170.95 permits a petitioner to challenge a
murder conviction. If that challenge succeeds, then under section
1170.95, subdivision (d)(3), the special circumstance is vacated as
a collateral consequence”].)
       I also disagree with the Attorney General’s argument,
raised for the first time on appeal, that section 1170.95 relief is
available only if a jury’s felony-murder special-circumstance
findings have been successfully overturned by a habeas petition.
As observed by the court in York in rejecting this argument, “We
find it significant that the Legislature made no provision for the
consequence of a prior finding by a court or a jury that a
petitioner was a major participant and did act with reckless
indifference to human life. If the Legislature had intended such a
finding automatically to preclude eligibility for relief, it could
have said so.” (York, supra, 54 Cal.App.5th at pp. 260–261,


1
    Undesignated statutory references are to the Penal Code.
review granted, fn. omitted; see People v. Smith (2020) 49
Cal.App.5th 85, 94, review granted July 22, 2020, S262835
[“[t]here is no corresponding provision indicating that a jury’s
prior special circumstance true finding, or a Court of Appeal’s
affirmation thereof, operates as an automatic statutory bar to
eligibility”]; see also People v. Murphy (2001) 25 Cal.4th 136, 159
[“the Legislature has shown that when it wants a sentence
calculated without consideration of some circumstance, it knows
how to use language clearly expressing that intent”].)
       I also note that the evidence of Clarence Reese’s reckless
indifference to human life, when viewed in light of Banks and
Clark, is not clear. For example, Reese was not armed with a
firearm, there was no evidence that Reese knew the victim had
been fatally shot by Juan Saucedo when Reese fled from the
garage, and the attempted carjacking and burglary only lasted a
few minutes. In addition, although Reese knew—either before he
got to the garage or during the actual attempted carjacking—
Saucedo had a firearm, there was no evidence that Reese knew
Saucedo would fire the weapon or that Saucedo had used violence
in the past. And although Reese and Saucedo intended to steal a
vehicle from the garage, it appears that Saucedo spontaneously
decided to carjack the victim’s car after Reese and Saucedo were
unsuccessful in stealing a van.
       In short, fact-finding following an evidentiary hearing is
necessary to determine whether Reese could be convicted of
felony murder under the current version of section 189,
subdivision (e), and, therefore, is ineligible for relief under section
1170.95. And on this record, we cannot know, what, if any,
additional evidence might have been presented had the trial




                                  2
court followed the requirements of section 1170.95, subdivisions
(c) and (d). I therefore respectfully dissent.




                                                    LAVIN, J.




                                3